12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard MATHIS, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-2013SD.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 30, 1993.Filed:  December 8, 1993.

Appeal from the United States District Court for the District of South Dakota.
Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
A month after the district court denied Richard Mathis's 28 U.S.C. Sec. 2255 motion, Mathis filed a motion for reconsideration.  The district court denied Mathis's motion for reconsideration about three weeks later.  Another month passed before Mathis filed this appeal.  We dismiss the appeal for lack of jurisdiction.


2
Because Mathis failed to allege any grounds for relief under Fed.  R. Civ. P. 60(b) in his motion for reconsideration, his motion must be treated as a motion to alter or amend a judgment under Fed.  R. Civ. P. 59(e).  Rule 59 motions may suspend the running of the sixty-day appeal period in Fed.  R. App.  P. 4(a)(1) until the district court enters an order denying the motion, but only if the Rule 59 motion is timely.  Fed. R. App.  P. 4(a)(4)(iii);   see Wilson v. Runyon, 981 F.2d 987, 988-89 (8th Cir. 1992).  Mathis's Rule 59 motion was untimely because it was filed more than ten days after the district court denied his Sec. 2255 motion.  Thus, the motion for reconsideration did not extend the time for appeal.  Because Mathis filed his appeal more than sixty days after the district court denied his Sec. 2255 motion, his appeal is untimely, and we lack jurisdiction.


3
The appeal is dismissed.